— Appeal by the defendant from a judgment of the County Court, Putnam County (Rooney, J.), entered June 12, 2013, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was not knowing, voluntary, and intelligent is unpreserved for appellate review, since he did not move to withdraw the plea (see People v Lopez, 71 NY2d 662, 665 [1988]; People v Pryor, 11 AD3d 565 [2004]). In any event, the plea was knowingly, voluntarily, and intelligently made (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Lopez, 71 NY2d at 666; People v Harris, 61 NY2d 9, 17 [1983]). The defendant’s postplea assertion regarding the defense of insanity did not warrant vacatur of his plea of guilty (see People v Bunn, 79 AD3d 1143 [2010]).
The defendant was not denied the effective assistance of counsel, as defense counsel provided meaningful representation (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]).
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Sanders, 112 AD3d 748 [2013]). Mastro, J.E, Hall, Austin, Sgroi and Duffy, JJ., concur.